Case 2:21-bk-12663-ER     Doc 116 Filed 06/21/21 Entered 06/21/21 16:53:38         Desc
                           Main Document     Page 1 of 4


  1   RICHARD T. BAUM
      State Bar No. 80889
  2   11500 West Olympic Boulevard
      Suite 400
  3   Los Angeles, California 90064-1525
      Tel: (310) 277-2040
  4   Fax: (310) 286-9525
  5
      Attorney for Debtor and
  6   Debtor-in-Possession HOPLITE, INC.
      and Attorney for Debtor and Debtor-in-
  7   Possession HOPLITE ENTERTAINMENT, INC.
  8
  9                          UNITED STATES BANKRUPTCY COURT
 10                           CENTRAL DISTRICT OF CALIFORNIA
 11                                  LOS ANGELES DIVISION
 12
 13   In re                                     )    No. 2:21-bk-12663 ER
                                                )
 14                                             )    Chapter 11
      HOPLITE, INC.,                            )
 15                                             )    No. 2:21-bk-12546 ER
                          Debtor.               )
 16   _________________________________ )            Chapter 11
      In re                                     )
 17                                             )    NOTICE OF EXTENSION OF
      HOPLITE ENTERTAINMENT, INC.               )    DEADLINE TO OBJECT TO
 18                                             )    APPLICATIONS TO EMPLOY
                          Debtor                )    HOWARD GROBSTEIN AND TO
 19   _________________________________ )            EMPLOY SIERRA CONSTELLATION
                                                )    PARTNERS
 20   }     Affects Both Debtors.               )
                                                )    EXTENDED DEADLINE DATE:
 21   G     Affects Hoplite, Inc.               )
                                                )    July 2, 2021
 22   G     Affects Hoplite Entertainment, Inc. )
                                                )
 23   _________________________________ )
 24
 25           TO ALL INTERESTED PARTIES:
 26           PLEASE TAKE NOTICE that, in light of the imminent appointment of a trustee in
 27   the above-captioned cases, that the deadline for XXIII Capital Limited, Bay Point Capital
 28
                      NOTICE OF EXTENSION OF DEADLINE TO OBJECT TO APPLICATIONS
Case 2:21-bk-12663-ER     Doc 116 Filed 06/21/21 Entered 06/21/21 16:53:38        Desc
                           Main Document     Page 2 of 4


  1   Partners II, LP, and the trustee to object to the Application of Debtors-in-Possession
  2   Hoplite, Inc. and Hoplite Entertainment, Inc. to Approve Howard Grobstein as Joint
  3   Financial Consultant for the Debtors in Possession [Dkt. No. 74] and Amended Application
  4   of Debtors-in-Possession Hoplite, Inc. and Hoplite Entertainment, Inc. to Approve
  5   SierraConstellation Partners as Investment Advisor and Broker for Debtors’ Television
  6   Libraries [Dkt. No. 86] is hereby extended to July 2, 2021.
  7
  8   DATED: June 21, 2021
  9
 10                                            /s/ Richard T. Baum
                                               _______________________________
 11                                            RICHARD T. BAUM, Attorney for
                                               Debtor-in-Possession HOPLITE, INC. and
 12                                            Attorney for Debtor-in-Posssession HOPLITE
                                               ENTERTAINMENT, INC.
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                     NOTICE OF EXTENSION OF DEADLINE TO OBJECT TO APPLICATIONS
                                                 -2-
Case 2:21-bk-12663-ER             Doc 116 Filed 06/21/21 Entered 06/21/21 16:53:38                                 Desc
                                   Main Document     Page 3 of 4


  1                                PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 11500
      West Olympic Boulevard, Suite 400, Los Angeles, California 90064-1525.
  3
      A true and correct copy of the foregoing document described as DEBTORS' REPLY RE: MOTION TO APPROVE
  4   BUFFALO 8 CONTRACT will be served or was served (a) on the judge in chambers in the form and manner required
      by LBR 5005-2(d); and (b) in the manner indicated below:
  5
      I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant to
  6   controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court
      via NEF and hyperlink to the document. On June 21, 2021, I checked the CM/ECF docket for this bankruptcy case or
  7   adversary proceeding and determined that the following person(s) are on the Electronic Mail Notice List to receive NEF
      transmission at the email address(es) indicated below:
  8   Richard T Baum rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com
      Tanya Behnam tbehnam@polsinelli.com,
  9   tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com
      Reem J Bello rbello@wgllp.com, kadele@ecf.courtdrive.com;vrosales@wgllp.com;
 10   cyoshonis@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com
      Nathaniel DeLoatch nathan.deloatch@troutman.com
 11   Luke N Eaton eatonl@pepperlaw.com, jacqueline.sims@troutman.com
      Philip A Gasteier pag@lnbrb.com
 12   Jeffrey I Golden jgolden@wgllp.com,
      kadele@ecf.courtdrive.com;vrosales@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com
 13   David M. Guess guessd@gtlaw.com
      Eve H Karasik ehk@lnbyb.com
 14   Mark J Markus bklawr@bklaw.com, markjmarkus@gmail.com
      Kevin P Montee kmontee@monteefirm.com
 15   Kelly L Morrison kelly.l.morrison@usdoj.gov
      Giovanni Orantes go@gobklaw.com, gorantes@orantes-law.com,cmh@gobklaw.com,
 16   gobklaw@gmail.com,go@ecf.inforuptcy.com;orantesgr89122@notify.bestcase.com
      Aditi Paranjpye aparanjpye@cairncross.com, gglosser@cairncross.com;AParanjpye@ecf.courtdrive.com
 17   Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com
      Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;lbracken@wgllp.com
 18   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Hatty K Yip hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov
 19        Q Service information continued on attached page
      II. SERVED BY U.S. MAIL):
 20   On June 21, 2021 , I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy
      case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail,
 21   first class, postage prepaid, addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
      will be completed no later than 24 hours after the document is filed.
 22
      Judge Ernest Robles, 255 East Temple Street, Suite 1560, Los Angeles, California 90012
 23   Ari Newman, Greenberg Traurig PA, 333 SE 2nd Ave, Ste 4400, 0Miami, FL 33131
      Benjamin Budzak, 200 E Windsor Rd., Apt 1, Glendale, CA 91205
 24
                     G Service information continued on attached page
 25   III. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
      (indicate method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on June 21, 2021
 26   I served the following person(s) and/or entity(ies) by personal delivery, or (for those who consented in writing to such
      service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 27   personal delivery on the judge will be completed no later than 24 hours after the document is filed.

 28
                           NOTICE OF EXTENSION OF DEADLINE TO OBJECT TO APPLICATIONS
                                                                  -3-
Case 2:21-bk-12663-ER             Doc 116 Filed 06/21/21 Entered 06/21/21 16:53:38                                   Desc
                                   Main Document     Page 4 of 4


  1   Harris Winsberg harris.winsberg@troutman.com; Alexandra Peurach alexandra.peurach@troutman.com;
      Nathan DeLoatch nathan.deloatch@troutman.com
  2   Michael Miller, OZE Lending mmiller@ozecapital.com;
      Ted Berkowitz tberkowitz@moritthock.com; Kevin P Montee kmontee@monteefirm.com
  3   Richard Peterson richard@rapcre.com
      Daniel Bugbee Dbugbee@lawdbs.com
  4
      G Service information continued on attached page
  5   I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and
      correct.
  6
       June 21, 2021                RICHARD T. BAUM                          /s/ Richard T. Baum
  7    Date                            Typ e Name                            Signature

  8   This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
      California.
  9   December 2012                                                                                                        F 9013-3.1

 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                            NOTICE OF EXTENSION OF DEADLINE TO OBJECT TO APPLICATIONS
                                                                  -4-
